Citation Nr: 9912719	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which found that the veteran was not 
entitled to a disability rating in excess of 10 percent for 
his bilateral hearing loss disability.

In April 1997, the veteran submitted a request for a personal 
hearing before a member of the Board, but that request was 
withdrawn in March 1998.  See 38  C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  The RO has obtained all the relevant evidence necessary 
for an equitable disposition of the veteran's claim.

2.  On a September 1998 VA audiology examination, the 
reported average pure tone threshold was 51 decibels in the 
right ear and 85 decibels in the left ear; speech recognition 
was 96 percent in the right ear and 80 percent in the left 
ear.

3.  On a VA audiology examination in September 1996, the 
reported average pure tone threshold was 50 decibels in the 
right ear and 79 decibels in the left ear; speech recognition 
was 84 percent in the right ear and 94 percent in the left 
ear.

4.  The veteran's service-connected bilateral hearing loss 
disability is not shown to present an unusual or exceptional 
disability picture, to include hospitalizations or marked 
interference with employment.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  A claim for an increased rating is regarded 
as a new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631-632; Jones v. 
Brown, 7 Vet. App. 134, 138 (1994).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); see 
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court"), stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. at 57-58; Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  With regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  The veteran contends that the symptoms of his 
service-connected bilateral hearing loss disability have 
increased, and that he is entitled to an increased 
evaluation.  As noted in his service records and post-service 
medical records, the veteran's hearing loss dates back to 
approximately 1943, when he was exposed to pressure chambers 
and high altitude flying while in service.  

After a VA examination in March 1949, which diagnosed the 
veteran as having bilateral conductive deafness, the veteran 
was granted service connection for his bilateral hearing loss 
and he received a 50 percent disability rating.  The rating 
was reduced from 50 percent to 40 percent by a rating of 
March 1951.  In January 1963, the veteran's disability rating 
was reduced from 40 percent to 10 percent after the RO 
reviewed results of an August 1962 VA audiological 
examination.  The January 1963 rating decision noted that a 
significant hearing boost occurred in his right ear after the 
veteran underwent a stapedectomy, and that the success of 
that surgery warranted a disability rating reduction for his 
right ear. 

In July 1989, the veteran applied for an increased rating 
disability for his bilateral hearing loss, claiming that his 
disability was becoming increasingly worse.  He underwent 
another VA audiological examination in January 1990, and the 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
40
LEFT
60
55
65
65

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was 31 decibels in the right ear and 61 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 90 
percent in the left ear.  In March 1990, based on the results 
of the above test, the RO confirmed its prior disability 
rating of 10 percent.  

In August 1996, the veteran submitted a claim for an 
increased disability rating for bilateral hearing loss.  A VA 
audiological examination was performed in September 1996 to 
assess the level of his hearing loss disability at that time.  
On that VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
60
70
LEFT
70
80
90
75

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was 50 decibels in the right ear and 79 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 94 
percent in the left ear.  

In its October 1996 rating decision, the RO determined that 
an increase in the rating disability for the veteran's 
bilateral hearing loss was not warranted under the evidence 
or record at that time, and confirmed its prior rating 
decision.  In his substantive appeal received in March 1998, 
the veteran stated that he felt as though the hearing tests 
were not accurately measuring his hearing loss, and another 
VA audiological examination was performed in September 1998.

The veteran's claims file was reviewed by the VA examiner 
during the September 1998 examination.  Pursuant to that VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
45
55
65
LEFT
85
85
90
80


Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was 51 decibels in the right ear and 85 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 80 
percent in the left ear.  

In its September 1998 supplemental statement of the case, the 
RO again confirmed its prior decisions granting a 10 percent 
disability rating for the veteran's bilateral hearing loss.  
In making its most recent determination, the RO reviewed the 
results of the September 1998 VA audiological examination, 
and additionally reviewed private outpatient treatment 
reports from Kaiser Permanente Hospital dated from 1993 to 
1998.  A May 1998 private audiological examination is of 
record, but the private examiner's reports do not reflect 
whether the speech discrimination test performed on the 
veteran was the Maryland CNC Test.  The Maryland CNC Test is 
prescribed within 38 C.F.R. § 3.385 (1998), and was the test 
applied during all of the VA audiological examinations.  The 
private examiner's record reveals a history and etiology of 
the veteran's hearing loss that is consistent with all other 
evidence of record.  The private examiner's diagnostic 
impression noted a moderate sensorineural hearing loss in the 
right ear, and opined that the veteran's overall hearing loss 
is probably a combination of noise exposure, otosclerosis, 
and degenerative change.


Analysis.  As noted above, the veteran has stated that the 
symptoms of his service-connected bilateral hearing loss 
disability have increased, and that he is entitled to an 
increased disability rating.  The Board finds that the 
veteran's claim is well-grounded, i.e., he has presented a 
claim which is plausible within the meaning of 38 U.S.C.A. § 
5107.  No further development is necessary in order to comply 
with the "duty to assist" mandated by 38 U.S.C.A. § 
5107(a).  Proscelle, 2 Vet. App. at 631-632; Jones, 7 Vet. 
App. at 138 (1994).  The Board also notes that the current 10 
percent disability rating for bilateral hearing loss has been 
in effect for more than 20 years and is thus protected from 
reduction absent a showing of fraud.  38 C.F.R. § 3.951 
(1998).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Pursuant to 38 C.F.R. § 4.85, the most probative evidence of 
record is the most recent VA audiological evaluation, 
performed in September 1998.  That examination revealed an 
average pure tone threshold of 51 decibels in the right ear, 
and 85 decibels in the left ear, and discrimination ability 
of 96 percent in the right ear, and 80 percent in the left 
ear.  Applying these values to the rating schedule results in 
a numeric designation of level I hearing in the veteran's 
right ear, and level V hearing in his left ear.  The 
corresponding percentage evaluation is zero percent under 
Diagnostic Code 6100.

The current rating criteria for service-connected hearing 
loss disability is limited to consideration of the factors 
expressed in 38 C.F.R. § 4.85; namely, the results of 
authorized examinations of controlled speech discrimination 
tests and puretone audiometry tests.  There is no indication 
that the results of the veteran's recent audiological 
evaluations are inaccurate or inconsistent in any way, or in 
need of any further explanation or medical opinion.  
Moreover, there is no evidence that the veteran and his 
representative possess the relevant medical expertise to 
determine what diagnostic testing is appropriate.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's May 1998 private audiological examination is 
probative, but is consistent with all the VA examinations to 
such a degree that it supports, rather than contradicts the 
VA examiners' findings.  See generally, Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, the Board finds that there 
is no basis for a remand of the case for further evaluation 
or opinion.

In consideration of special circumstances which may arise in 
evaluating a veteran's service-connected condition, the RO 
may consider the application of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998).  In exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.  In the instant case, 
the veteran has not submitted evidence tending to show that 
his service-connected bilateral hearing loss requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  The veteran has been retired since 
1981, and he has provided no evidence that shows his 
disability results in an exceptional disability picture.  
There is also no indication that he has been hospitalized for 
his hearing loss disability.  Accordingly, the Board concurs 
with the RO that consideration of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.

The reports of the current VA examination adequately portray 
the veteran's bilateral hearing loss disability in accordance 
with 38 C.F.R. §§ 4.85-4.87, and demonstrate that such 
bilateral hearing loss is contemplated by the currently 
assigned 10 percent disability rating.  In evaluating the 
veteran's claim, the RO specifically referred to the 
veteran's September 1998 VA audiological examination to 
determine the applicable disability rating.  As noted above, 
the rating requires a mechanical application of the pure tone 
audiometry data to the schedular criteria, which at this time 
does not allow for an increased evaluation above the current 
noncompensable evaluation.  See Lendenmann, 3 Vet. App. at 
349.  Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The current evidence does not provide a 
basis which permits a higher evaluation.  Specifically, VA 
medical findings do not demonstrate that the degree of 
impairment resulting from the veteran's bilateral hearing 
loss meets or more nearly approximates the criteria for a 
disability rating in excess of the 10 percent currently 
assigned. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for bilateral 
hearing loss.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-
4.87, Diagnostic Codes 6100, 6101; Gilbert, 1 Vet. App. at 
54.  Because there is not an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of this case, the veteran is 
not entitled to the favorable application of 38 U.S.C.A. 
§ 5107(b).  The benefit sought on appeal is therefore denied.


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

